Citation Nr: 1140261	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 60 percent for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1967 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the claim to the RO in March 2011, via the Appeals Management Center (AMC), for further development and consideration.  This additional development especially included obtaining any outstanding VA and Social Security Administration (SSA) records and having the Veteran undergo another VA compensation examination to reassess the severity of his low back disability.  Medical comment particularly was needed concerning whether there is unfavorable ankylosis of the entire spine (cervical and thoracic and lumbar (thoracolumbar)) and whether there is associated lower extremity radiculopathy or sciatic neuropathy (sciatica).

The Veteran had this additional VA compensation examination in April 2011, and the examiner determined there is no ankylosis or lower extremity radiculopathy associated with the low back disability.  But in June 2011, so just two months after that VA examination, the Veteran submitted additional evidence in support of his claim showing that he had undergone low back surgery earlier that same month and that his recovery time was estimated as 12 weeks.  He waived his right to have to the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

Since, however, the April 2011 VA examiner did not have opportunity to consider this additional evidence and determine whether it changes his assessment of the Veteran's low back disability, and particularly in the respects mentioned insofar as whether there is associated ankylosis or lower extremity radiculopathy or sciatica, the Board is again remanding the claim to the RO via the AMC to give the examiner an opportunity to review and consider this additional evidence and provide supplemental comment.


REMAND

The Board discussed the relevant procedural history and facts when previously remanding this claim, explaining that the Veteran has had this 60 percent rating for his low back disability effectively since August 2, 2000, and a total disability rating based on individual unemployability (TDIU) effectively since January 22, 2002.  This, in part, was the reason the Board requested his SSA records because it stood to reason that he was receiving benefits from this other Federal agency on account of his low back disability.  But as the Board also explained, to receive a schedular rating higher than 60 percent for his low back disability, he needs to show he has unfavorable ankylosis of his entire spine - meaning, not just of the thoracic and lumbar (thoracolumbar) segment, but also the adjacent cervical segment.  His existing 60 percent rating already exceeds the 50 percent rating awarded for unfavorable ankylosis of just the entire thoracolumbar segment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (General Rating Formula for Diseases and Injuries of the Spine).  And this existing 60 percent rating also equals the highest possible rating under Diagnostic Code 5243 when alternatively rating his low back disability as Intervertebral Disc Syndrome (IVDS), i.e., disc disease, based on incapacitating episodes - and, specifically, their frequency and duration during the past 12 months.

The Board explained that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to Diagnostic Codes 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Note (5) to Diagnostic Codes 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable, as opposed to unfavorable, ankylosis. 

Pursuant to this remand directive, the Veteran had this requested VA compensation examination in April 2011.  And as already alluded to, after reviewing the Veteran's claims file and examining him, this VA examiner determined there was no ankylosis of the Veteran's cervical spine (c-spine) or thoracic-lumbar spine.  This examiner further determined there was no lower extremity (LE) radiculopathy or sciatic neuropathy.  His rationale was that there had been a normal physical exam and a magnetic resonance imaging (MRI) did not show any nerve impingement.

Other earlier dated evidence in the file includes findings from March 2000 indicating:  1) nerve conduction velocity (NCV) of the bilateral seural nerves was slower than normal, 2) nerve conduction studies of the right common peroneal and right tibial nerves were normal, and 3) an electromyography (EMG) of the right lower extremity muscles and right paraspinal muscles from the level of L3 to S1 was normal.  The electrodiagnosis was that there was no electrodiagnostic evidence of right lumbosacral radiculopathy, and that there was sensory peripheral neuropathy that was not related to the Veteran's back problem (presumably referring to his service-connected low back disability).

A September 2003 VA compensation examiner, however, who had not had opportunity to review the Veteran's claims file (so apparently was unaware of these NCV and EMG results), indicated the Veteran had lumbar radiculopathy related to his service-connected low back disability.

A subsequent September 2006 VA examiner stated that he had reviewed the Veteran's medical records but did not have access to the Veteran's claims file.  In the review of medical records section of the report, this examiner noted that the Veteran had a history of urinary frequency and leg or foot weakness.  This examiner also clarified, however, that these symptoms were unrelated to the Veteran's service-connected low back disability, and that their possible etiology was benign prostate hypertrophy (BPH).

Since undergoing that most recent April 2011 VA compensation examination, which as mentioned determined there was no ankylosis of either the cervical segment of the Veteran's spine or the thoracic and lumbar (thoracolumbar) segment, and that there additionally was not MRI evidence of nerve impingement suggestive of lower extremity radiculopathy or sciatic neuropathy, he has undergone low back surgery in June 2011.  So there was only a two-month interval between that most recent VA examination and this surgery.  And according to the records of it, the surgery was rather comprehensive and for L5-S1 spondylolisthesis with bilateral foraminal stenosis and L4-5 retrolisthesis with bilateral foraminal stenosis.  The operative procedures involved:  1) left L5-S1 hemilaminectomy, microforaminotomy, extraforaminal microdiskectomy, 2) left L4-5 hemilaminotomy, microforaminotomy, extraforaminal microdiskectomy, 
3) L4-5 interbody fusion with Alphatec PEEK cages and local autograft, 
4) L5-S1 interbody fusion with Alphatec PEEK cages and local autograft, 5) L4, L5, S1 bilateral pedicle screw fixation, 6) L5-S1 posterolateral fusion, 
7) L4-5 posterolateral fusion, 8) intraoperative neurophysiological monitoring, and 9) intraoperative fluoroscopy for localization, placement of PEEK cages, and placement of pedicle screws.  The estimated time of the Veteran's recovery was 12 weeks.

The April 2011 VA examiner obviously did not have opportunity to consider this additional evidence and determine whether it changes his assessment of the Veteran's low back disability, and particularly in the respects mentioned insofar as whether there is associated ankylosis or lower extremity radiculopathy or sciatica.  So this examiner must be given opportunity to review this evidence and submit supplemental comment.  Also, any additional records, such as concerning the Veteran's recovery and convalescence, will need to be obtained and considered as well since they, too, are relevant.  See 38 C.F.R. § 3.159(c) (2011).


Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Ask that the Veteran submit any additional evaluation or treatment records related to his June 2011 low back surgery.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).  

2.  Return the claims files (c-files) to the April 2011 VA compensation examiner and give him an opportunity to review the records of this June 2011 low back surgery and any additional records concerning the Veteran's recovery and convalescence during the more than one year since.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.


If another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claim.  

3.  Then readjudicate the claim in light of the additional evidence.  If, following this readjudication, the claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

